EACOMBE, Circuit Judge.
I am inclined! to think that my Associates give too narrow a construction to Blease v. Garlington, also that it was not for the judge of the district where the testimony was being taken to determine as to its relevancy or materiality, which presented questions to be decided by the court of the district where the cause is to be tried. But I concur fully in the conclusion that it does not appear that mandamus is necessary to the exercise of jurisdiction by this court, and vote to dismiss the application therefor.